Case 1:21-cv-22902-JLK Document 1 Entered on FLSD Docket 08/10/2021 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

    Civil Action Number:

    JESUS GONZALEZ

           Plaintiff,
    vs.


    AMPY ENTERPRISES, INC.
    d/b/a McDonald’s #1789 at 3280 Coral Way,
    and MCDONALD’S CORPORATION

                    Defendants.
                                                  /

                           COMPLAINT FOR INJUNCTIVE RELIEF

           Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

    hereby sues Defendant Ampy Enterprises, Inc. doing business as the McDonald’s restaurant

    located at 3280 Coral Way, Miami Florida 33145 and Defendant McDonald’s Corporation

    for injunctive relief pursuant to 42 U.S.C. §§12181-12189 of the Americans with

    Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                          JURISDICTION

           1.      This is an action for declaratory and injunctive relief pursuant to Title III of

    the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

    vested with original jurisdiction under 28 U.S.C. §1331.

           2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

    events giving rise to this lawsuit occurred within the Southern District of Florida and the

    subject premises is located within the jurisdiction of this Court.




                                                      1
Case 1:21-cv-22902-JLK Document 1 Entered on FLSD Docket 08/10/2021 Page 2 of 10




                                               PARTIES

              3.    Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers

    from what constitutes a “qualified disability” under the ADA as he is disabled with

    neuropathy and nerve damage due to radiation and utilizes a wheelchair for mobility.

    Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

    §36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

              4.    Defendant Ampy Enterprises, Inc. (also referenced as “Defendant Ampy

    Enterprises,” “operator,” lessee” or “co-Defendant”) is a Florida for profit corporation

    which owns several fast-food franchise restaurants throughout Florida, including the

    McDonald’s franchise restaurant known as McDonald’s #1789 which is the subject of this

    action. According to Dunn & Bradstreet, Ampy Enterprises has 140 employees across all of

    its fast-food restaurant locations.

              5.    Defendant McDonald’s Corporation (also referenced as “lessor,” “owner,” or

    “co-Defendant”) is the owner of real property identified as folio 01-4116-009-1170, which

    is built out as a stand-alone fast-food restaurant and which is located at 3280 Coral Way,

    Miami, Florida 33145. This real property is alternatively known by the address 3280 SW 22

    Street.

                                                FACTS

              6.    At all times material hereto, the 280 Coral Way real property has been leased

    by Defendant McDonald’s Corporation to co-Defendant Ampy Enterprises. The lessee in

    turn has operated its franchised “McDonald’s” fast food restaurant within that leased space.

              7.    The McDonald’s restaurant chain consists of McDonald’s restaurants which

    are owned by McDonald’s Corporation and other McDonald’s restaurants which are owned




                                                    2
Case 1:21-cv-22902-JLK Document 1 Entered on FLSD Docket 08/10/2021 Page 3 of 10




    and operated by franchisees (such as Ampy Enterprises). McDonald’s restaurants serve

    American style hamburgers, salads, shakes, drinks and deserts. Each McDonald’s restaurant

    is open to the general public and therefore each restaurant is a place of public

    accommodation pursuant to 42 U.S.C. §12181(7)(B) as “[A] restaurant, bar, or other

    establishment serving food or drink.” The McDonald’s restaurant which is the subject to this

    action is also referred to as “McDonald’s #1789,” “McDonald’s at 3280 Coral Way,”

    “restaurant” or “place of public accommodation.”

           8.      At all times material hereto, Defendant Ampy Enterprises was (and is) the

    franchisee operator of the McDonald’s #1789 restaurant located at 3280 Coral Way, and as

    with all McDonald’s restaurants, this McDonald’s restaurant is a place of public

    accommodation subject to the requirements of Title III of the ADA and its implementing

    regulation; 42 U.S.C. §12182, §12181(7)(B) and 28 C.F.R. §36.104(2).

           9.      As the operator the McDonald’s franchise #1789 restaurant located at 3280

    Coral Way, Defendant Ampy Enterprises is defined as a “Public Accommodation” within

    meaning of Title III because it is a private entity which owns, or operates a restaurant; 42

    U.S.C. §12182, §12181(7)(B); 28 C.F.R. §36.104(2).

           10.     As the owner of commercial real property which is operated as a restaurant

    open to the public, Defendant McDonald’s Corporation is also a “Public Accommodation”

    pursuant to 42 U.S.C. §12181(7)(B) and 28 C.F.R. §36.104(2).

           11.     Plaintiff is frequently in the vicinity of 3280 Coral Way in Miami therefore

    on July 14, 2021 Plaintiff went to the McDonald’s restaurant at that location with the intent

    of purchasing a meal and dining in the eating area located therein.




                                                  3
Case 1:21-cv-22902-JLK Document 1 Entered on FLSD Docket 08/10/2021 Page 4 of 10




              12.      While Plaintiff purchased a meal, he encountered many areas of

    inaccessibility related to the restroom facilities. As a result, Plaintiff left the SW 8th Street

    McDonald’s feeling excluded, humiliated and dejected.

              13.      On information and belief, Defendant Ampy Enterprises is well aware of the

    need to provide equal access to individuals with disabilities as it owns many franchise fast-

    food restaurants and its failure to reasonably accommodate individuals with disabilities at its

    McDonald’s franchise #1789 restaurant located at 3280 Coral Way is/was willful,

    malicious, and oppressive and in compete disregard for the Civil Rights of Plaintiff and in

    violation of 28 C.F.R. §36.302(c).

              14.      While in this instance, McDonald’s Corporation is the property owner and

    leases its commercial space to a franchisee, McDonald’s Corporation is one of the largest

    fast-food international corporations in the world and is the second largest private employer

    in the United States1. McDonald’s Corporation is listed on the NYSE and has over 37,855

    restaurants in over 100 countries. For these reasons and as the owner of the McDonald’s

    franchise brand, Defendant McDonald’s Corporation is aware of the ADA and the need to

    provide for equal access within all of its McDonald’s restaurants as well as at its 3280 Coral

    Way commercial property which is operated as a McDonald’s franchise. Therefore,

    Defendant McDonald’s Corporation’s de facto failure to reasonably accommodate

    individuals with disabilities at its commercial property which houses one of its franchised

    restaurants is/was willful, malicious, and oppressive and in compete disregard for the Civil

    Rights of Plaintiff and in violation of 28 C.F.R. §36.302(c).

              15.      Based on the above delineated access impediments, Plaintiff has been denied

    full and equal access to, and full and equal enjoyment of the McDonald’s #1789 restaurant
    1
        https://en.wikipedia.org/wiki/McDonald%27s


                                                     4
Case 1:21-cv-22902-JLK Document 1 Entered on FLSD Docket 08/10/2021 Page 5 of 10




    by the operator of that restaurant (Defendant Ampy Enterprises) and by the owner of the

    commercial property which houses the restaurant (Defendant McDonald’s Corporation).

            16.       As a result of the joint and several discrimination by Defendants, Plaintiff

    has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

    injury-in-fact.

            17.       Plaintiff is and has been a customer of McDonald’s restaurants. Plaintiff

    often dines at McDonald’s fast-food restaurants and continues to desire to return to the 3280

    Coral Way McDonald’s restaurant to purchase food and eat in the dining area, but Plaintiff

    continues to be injured in that he is concerned that he will again be humiliated, segregated,

    and discriminated against due to the architectural barriers and other barriers to access, all

    which are in violation of the ADA.

            18.       Any and all requisite notice has been provided.

            19.       Plaintiff has been obligated to retain the civil rights law office of J. Courtney

    Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

    this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

    attorney’s fees, costs and expenses from the Defendants pursuant to 42 U.S.C. §12205.

                      COUNT I – VIOLATIONS OF TITLE III OF THE ADA

            20.       The ADA was enacted and effective as of July 26, 1990 and ADA legislation

    has been protecting disabled persons from discrimination due to disabilities since that time.

    Thirty years have passed since enactment of the ADA and there is no excuse for public

    accommodations and places of public accommodation to have failed to comply with the

    legislation.

            21.       Congress explicitly stated that the purpose of the ADA was to:




                                                      5
Case 1:21-cv-22902-JLK Document 1 Entered on FLSD Docket 08/10/2021 Page 6 of 10




           (i)     provide a clear and comprehensive national mandate for the
                   elimination of discrimination against individuals with disabilities;
           (ii)    provide clear, strong, consistent, enforceable standards addressing
                   discrimination against individuals with disabilities; and,
           (iii)   invoke the sweep of congressional authority, including the power to
                   enforce the fourteenth amendment and to regulate commerce, in
                   order to address the major areas of discrimination faced on a daily
                   by people with disabilities.

                   42 U.S.C. §12101(b)(1)(2) and (4).

           22.     Prior to the filing of this lawsuit, Plaintiff personally visited the McDonald’s

    #1789 restaurant located at 3280 Coral Way in order to purchase a meal and dine therein.

    However, Plaintiff was denied adequate accommodation because, as a disabled individual

    who utilizes a wheelchair for mobility, he met barriers to access within that restaurant.

    Therefore, Plaintiff has suffered an injury in fact.

           23.     Defendant Ampy Enterprises and Defendant McDonald’s Corporation have

    discriminated (and continue to discriminate) against Plaintiff by denying full and equal

    access to, and full and equal enjoyment of, goods, services, facilities, privileges, advantages

    and/or accommodations at the McDonald’s #1789 restaurant located at 3280 Coral Way in

    derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by

    failing to barriers to access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal

    is readily achievable.

           24.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

    equal safe access to, and the benefits of, the accommodations and services offered at the

    McDonald’s #1789 restaurant.

           25.     Defendants are jointly and singularly governed by the ADA and must be in

    compliance therewith. Defendants have jointly and severally discriminated against disabled

    patrons in derogation of 28 C.F.R. Part 36.



                                                    6
Case 1:21-cv-22902-JLK Document 1 Entered on FLSD Docket 08/10/2021 Page 7 of 10




            26.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

    amended), the Department of Justice, Office of the Attorney General, promulgated Federal

    Regulations to implement the requirements of the ADA, known as the Americans with

    Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

    which said Department may obtain civil penalties of up to $75,000 for the first violation and

    $150,000 for any subsequent violation.

            27.     The 3280 Coral Way commercial space owned by Defendant McDonald’s

    Corporation houses a McDonald’s restaurant which is operated by the franchise owner

    Defendant Ampy Enterprises is in violation of 42 U.S.C. §12181 et. seq., the ADA and 28

    C.F.R. §36.302 et. seq., and Defendants are discriminating against the Plaintiff as a result of

    inter alia, the following specific violations:

      i.    As to Defendant Ampy Enterprises (lessee/operator) and Defendant McDonald’s

            Corporation (owner/lessor) (jointly and severally), Plaintiff had difficulty opening

            the restroom door, as it does not have the required door pressure. The restroom door

            opening force resulted in the need for excessive weight/force to open/close. This is

            violative in many areas: The door opening force shall not be greater than that

            delineated at 28 C.F.R. Part 36.211. Section 404.2.7 states that operable parts on

            doors and gates must comply with 309.4 and Section 404.2.9 states that the force

            required to activate the door shall be 5 pounds maximum. Section 404.2.8.1 requires

            that door and gate spring hinges must be adjusted so that the time to move the door

            to a position of 12 degrees from the latch is 5 seconds minimum, and 404.2.8.2

            delineates door closing speed, and a violation of Sections 4.13.11.




                                                     7
Case 1:21-cv-22902-JLK Document 1 Entered on FLSD Docket 08/10/2021 Page 8 of 10




      ii.   As to Defendant Ampy Enterprises (lessee/operator), and Defendant McDonald’s

            Corporation (owner/lessor) (jointly and severally), Plaintiff could not use the

            lavatory sink (inside the stall) without assistance, as the lavatory sink does not

            provide the appropriate knee clearance of above the finished floor to bottom leading

            edge of fixture at 8” horizontal projection, of at least 27 in (685 mm) high 30 in (760

            mm) wide, and 19 in (485 mm) deep underneath the sink, in violation of 28 C.F.R.

            Part 36, Section 4.24.3; 2010 ADA Standards for Accessible Design and Sections

            4.19.2 and 4.2.4 of the ADAAG and Sections 606.2 and 305.3 of the 2010 ADA

            Standards for Accessible Design.

     iii.   As to Defendant Ampy Enterprises (lessee/operator) and Defendant McDonald’s

            Corporation (owner/lessor) (jointly and severally):      Plaintiff could not exit the

            accessible stall area without assistance, as the required maneuvering clearance on the

            pull side of the door is not provided due to the lavatory location. This is a violation

            of 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA Standards for

            Accessible Design. Section 4.13.6 states that the minimum maneuvering clearances

            for doors be within specifications shown in Fig. 25 and that the ground floor within

            the required clearance be level and clear. The clear maneuvering clearance for a

            front approach must be 48 min (and for side approach, 54 by 42 min), which not

            attained in the instant case.

     iv.    As to Defendant Ampy Enterprises (lessee/operator) and Defendant McDonald’s

            Corporation (owner/lessor) (jointly and severally): the men’s restroom lavatory sink

            has partially unwrapped bottom sink pipes, which does not provide the proper

            insulation or protection for the plumbing under a sink or countertop in violation of




                                                   8
Case 1:21-cv-22902-JLK Document 1 Entered on FLSD Docket 08/10/2021 Page 9 of 10




           2010 ADAAG §§606, 606.5 and/or §4.24.6 of the 1991 ADA Standards. which is in

           violation of 28 C.F.R. Part 36, and ADA/ABA Design Compliance Code Section

           §606.5.

      v.   As to Defendant Ampy Enterprises (lessee/operator) and Defendant McDonald’s

           Corporation (owner/lessor) (jointly and severally), Plaintiff could not exit the men’s

           restroom without assistance, as the required maneuvering clearance on the pull side

           of the main bathroom door is/was not provided due to the wall. The fact that the

           main bathroom door does not provide the required maneuvering clearance for a

           parallel latch approach for doors with closers is a violation Section 4.13.6 of the

           ADAAG and Section 404.2.4 of the 2010 ADA Standards for Accessible Design.

           28.       More access barrier violations may be present and these potential additional

    violations will be determined and proven through the discovery process.

           29.       Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

    are required to make the McDonald’s franchise #1789 restaurant located at 3280 Coral Way

    accessible to persons with disabilities since January 28, 1992. Defendants have jointly and

    severally failed to comply with this mandate.

           30.       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

    Plaintiff injunctive relief, including an order to alter the commercial property and the

    restaurant therein such that it is made readily accessible to, and useable by, individuals with

    disabilities to the extent required by the ADA.

           WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against the

    property lessor Defendant McDonald’s Corporation (owner of the 3280 Coral Way




                                                    9
Case 1:21-cv-22902-JLK Document 1 Entered on FLSD Docket 08/10/2021 Page 10 of 10




     commercial property) and Defendant Ampy Enterprises, Inc. (operator of the McDonald’s

     franchise #1789 restaurant located at 3280 Coral Way) and requests the following relief:

               a)       The Court declare that Defendants have violated the ADA;

               b)       The Court enter an Order directing Defendants to evaluate and neutralize

               their policies, practices and procedures toward persons with disabilities;

               c)       The Court enter an Order requiring Defendants to alter the commercial

               property and the McDonald’s fast-food restaurant located therein such that it

               becomes accessible to and usable by individuals with disabilities to the full extent

               required by the Title III of the ADA;

               d)       The Court award reasonable costs and attorneys fees; and

               e)       The Court award any and all other relief that may be necessary and

               appropriate.

     Dated this 10th day of August, 2021.

                                                  Respectfully submitted,

                                                  /s/ J. Courtney Cunningham
                                                  J. Courtney Cunningham, Esq.
                                                  J. COURTNEY CUNNINGHAM, PLLC
                                                  FBN: 628166
                                                  8950 SW 74th Court, Suite 2201
                                                  Miami, Florida 33156
                                                  Telephone: 305-351-2014
                                                  Email: cc@cunninghampllc.com
                                                  Counsel for Plaintiff




                                                  10
